Order entered January 3, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01326-CV

                     EX PARTE FIDEL ARCOS VELAZQUEZ, JR.
                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-01557-2016

                                         ORDER
        Before the Court is appellant’s December 30, 2016 motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief to be filed on or

before Monday, January 30, 2017.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE